Per Curiam.
— The defendant in this case was, by verdict of the jury, found guilty of an attempt to commit forcible rape upon the person of Lydia Bush. The defendant has appealed from the judgment upon the verdict.
The only question for our consideration is the sufficiency of the evidence to justify the verdict. After reading the statement of facts we are satisfied that, if the testimony of the prosecuting witness is to be believed, there was abundant evidence to go to the jury. The credibility of the witness was solely for the jury.
There is no error in the record. The judgment must therefore be affirmed.